DETAILED ACTION
Claims 21-39 are currently pending. 
Claims 1-20 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	As indicated in the interview conducted on 02/22/2020, the current amendment overcomes the prior art rejections in the Non-Final Rejection mailed 11/25/2020. 
	However, upon further search and consideration the amendment to claim 21 is not allowable. Claim 21 is obvious over a combination of Ramamurthy (US 2009/0137952) and Steinberg (US 2012/0230565), discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramamurthy (US 2009/0137952) in view of Steinberg (US 2012/0230565).
Regarding claim 21, Ramamurthy teaches: 
A method of registering a tool of a robotic drive system to a fluoroscopy image of an anatomy of a patient, the method comprising: 
tracking a location of the tool of the robotic drive system using one or more sensors coupled to the tool; (Ramamurthy [0128] the exact location of the marker can also be determined by the location of the measurement system of the fiber sensor)
(Ramamurthy [0133]  locations of interest may be visualized with the fluoroscope and then analyzed and processed with conjunction with the location information from the sensors to provide automatic registration) and 
determining a location of the tool in the fluoroscopy image of the anatomy, based on the registration of the tool to the fluoroscopy image.  (Ramamurthy [0133]  locations of interest may be visualized with the fluoroscope and then analyzed and processed with conjunction with the location information from the sensors to provide automatic registration. See also [0128] spatially associate the coordinate system of the fiber sensor with the coordinate system of the imaging system) )
Ramamurthy fails to teach: 
identifying one or more distinctive elements of the tool in the fluoroscopy image, the identifying including receiving a user input via an input device couples to a controller, wherein the input device and the controller are part of the robotic drive system, and the user input including the user marking in the fluoroscopy image locations where one or more distinctive elements are visible in the fluoroscopy image; 
Steinberg teaches: 
identifying one or more distinctive elements of the tool in the fluoroscopy image, the identifying including receiving a user input via an input device couples to a controller, wherein the input device and the controller are part of the robotic drive system, and the user input including the user marking in the fluoroscopy image locations where one or more distinctive elements are visible in the fluoroscopy image; (Steinberg [00651-2] radiopaque markers are identified by a user selecting an area of interest and later confirming the locations of the markers. See also [0530] the tool may be a robotic tool)
At the time of invention, it would have been obvious to one of ordinary skill in the art to substitute the user input of marker locations (as taught by Steinberg) for the automatic detection of radiopaque markers (as taught by Ramamurthy). Steinberg was known at the time of Ramamurthy and the inventions lie in the same field of endeavor of fluoroscopic imaging of medical devices. The rationale for the substitution is the simple substitution of one well known marker identification method for another, yielding the predictable result of identified radiopaque markers in a fluoroscopic image.   

Regarding claim 22, the combination of Ramamurthy and Steinberg teaches: 
The method of Claim 21, wherein the one or more distinctive elements of the tool comprises one or more of a tip of the tool, a shape of tool, or an articulation band of the tool.   (Ramamurthy [0128] radio-opaque markers may be attached to the fibers so that is possible to see the fiber sensor clearly in the fluoroscopic image. See also [0133] locations of interest within the fluoroscopy image can be spatially analyzed with the help of the radio opaque markers with techniques such as patter, geometry, shape, and marker recognition)

Regarding claim 23, the combination of Ramamurthy and Steinberg teaches:
The method of Claim 21, wherein the one or more distinctive elements of the tool comprises one or more fluoroscopy markers.  (Ramamurthy [0128] radio-opaque markers may be attached to the fibers so that is possible to see the fiber sensor clearly in the fluoroscopic image)

Regarding claim 24, the combination of Ramamurthy and Steinberg teaches: The method of Claim 23, wherein the one or more fluoroscopy markers is positioned outside the patient.   (Ramamurthy [0051] radio-opaque markers are coupled to the Bragg sensors, [0115] optical fibers can be used with external structures such as an instrument driver)

Regarding claim 25, the combination of Ramamurthy and Steinberg teaches:
The method of Claim 23, wherein the one or more fluoroscopy markers is positioned on a splayer, the splayer operatively connected to the tool.  (Ramamurthy [0051] radio-opaque markers are coupled to the Bragg sensors, [0115] optical fibers can be used with external structures such as an instrument driver)

Regarding claim 26, the combination of Ramamurthy and Steinberg teaches:
The method of Claim 21, wherein the one or more sensors comprises a fiber sensor.  (Ramamurthy [0128] the exact location of the marker can also be determined by the location of the measurement system of the fiber sensor)

Regarding claim 27, the combination of Ramamurthy and Steinberg teaches:  
The method of Claim 21, wherein a position, an orientation, or a shape of the one or more sensors are known in relation to the tool.  (Ramamurthy [0141] information that can be stored as part of calibration include diameter of the fiber, position of the fiber couples to an elongate instrument)


The method of Claim 21, further comprising:
 receiving a user input via an input device coupled to a controller, wherein the input device and the controller are part of the robotic drive system; (Ramamurthy [0202] controls allow the operator  to command the instrument go to a particular XYZ location in space)  and 
using the location of the tool in the fluoroscopy image to permit intuitive driving of the tool using the robotic drive system. .   (Ramamurthy [0202-03] controls allow the operator  to command the instrument go to a particular XYZ location in space which are fed into the inverse kinematics to derive a series of actuations of the catheter))   

Regarding claim 29, the combination of Ramamurthy and Steinberg teaches:
The method of Claim 21, further comprising driving the tool to one or more marked points in the fluoroscopy image.  (Ramamurthy [0202-03] controls allow the operator  to command the instrument go to a particular XYZ location in space which are fed into the inverse kinematics to derive a series of actuations of the catheter))  

Allowable Subject Matter
Claims 30-39 are allowed.
Regarding claim 30, the closest known prior art not any reasonable combination there of, teaches: 
comparing distinctive elements of the tool in the fluoroscopy image to corresponding measured points of the tool to generate a registration of the tool to the fluoroscopy image, the 
Claims 31-39 depend from claim 30 and are therefore also allowed. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666